DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note – Prosecution History
In the after-final response of 02/12/21, the applicant filed an affidavit showing that NPL 1 (Tektronix guide 077-0018-09), which the examiner relied on in the final rejection of 11/12/20, was not published until January 12, 2017, which is after the filing date of the subject application. In the interview of 02/18/21, the examiner confirmed to the applicant that the 02/12/21 affidavit would be accepted and would overcome the final rejection of 11/12/20. The examiner agreed that an advisory action would not be sent out in response to the after-final response of 02/12/21. The examiner also requested that the applicant provide older versions of the Tektronix user manuals. On 02/25/21, the applicant submitted Exhibit A, a copy of a help document, published by Tektronix, Inc., titled “DPOPWR Power Measurement Analysis Software Help Document,” which has an identification number of 077-0018-04 and which was published to Tektronix’s external website on August 3, 2010. The applicant also submitted Exhibit B, a copy of a help document, published by Tektronix, Inc. titled “DPOPWR Advanced Power Analysis Help Document,” which has an identification number of 077-0018-05 and which was published to Tektronix’s external website on November 15, 2013. The exhibits were filed with an accompanying declaration, which stated that the last two digits of the identification number for Exhibit A (077-0018-04) indicate that the version of the help th version of the manual. The last two digits of the identification number of Exhibit B (077-0018-05) indicate the version of the help document and the last two digits, -04, in the identification number of Exhibit B indicate that Exhibit B is the 6th version of the manual. Please note that although Exhibits A and B have been submitted by the applicant through affidavit, they are not accompanied by a corresponding IDS. The examiner suggests that the applicant file a corresponding IDS for these documents. Please note also that Exhibit A (077-0018-04) precedes the foreign application priority date of 07/26/13 by more than a year and would qualify as prior art. Upon performing an update search, the examiner also found DPOPWR Power Measurement and Analysis Software help document 077-0018-03. Based on the description in the applicant’s affidavit, this document would presumably be the 4th version of the manual and would precede applicant’s Exhibit A, which already qualifies as prior art. Although the document itself does not state a date, the examiner investigated the “Document Properties” of the document and found that the document was created on 07/18/2007. It was presumably published for public use sometime between 07/18/2007 and 08/03/10, which is the publication date of Exhibit A. Because this document precedes applicant’s submitted Exhibit A and because the print resolution of this document’s attachment is higher than that of the applicant’s submitted Exhibit A attachment, it will be used in the rejection below. Because the applicant’s affidavit overcame the previous final rejection, the below rejection will be non-final.

Drawings
The drawings filed on 04/21/14 are accepted.

Claim Rejections - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1, 4-8, 10-11, 13-17, and 19-20 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. The claims do not recite a mathematical concept, mental process, or certain method of organizing human activity. The claims do recite plotting a switching current as a function of switching voltage, which is based on a mathematical relationship. However, no mathematical equation is explicitly recited. As such, the claims do not recite a mathematical concept, and the claims are therefore not directed to a judicial exception. As such, the claims qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-8, 10-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Tektronix Help Document 077-0018-03 (Titled “DPOPWR Power Measurement and Analysis Software,” hereinafter referred to as DPOPWR NPL) (emphasis mine).    

With respect to claim 1, AAPA explicitly discloses:
DPOPWR (Page 3, lines 20-22 of the applicant’s 04/21/14 specification states, “The present invention is discussed in terms of a power measurement and analysis tool, such as DPOPWR produced by Tektronix, Inc. of Beaverton, Ore.”)
With respect to claim 1, AAPA differs from the claimed invention in that it does not explicitly disclose: 
A method for a test and measurement instrument of verifying operation of a switching device
acquiring, by the test and measurement instrument, from the switching device, a switching voltage and a switching current via a voltage probe and a current probe, respectively, for a plurality of switching cycles of the switching device
determining an ON region and an OFF region of a power waveform based on the switching voltage and the switching current
determining a switching cycle for a current versus voltage plot including an ON path and an OFF path based on the ON region and the OFF region for 
plotting the switching cycle curve for each of the switching cycles
overlapping each of the switching cycle curves on the current versus voltage plot
displaying the current versus voltage plot with the overlapping switching cycle curves
indicating a pass or fail status of the switching device based on a mask applied to the current versus voltage plot
receiving a selection from a user of a point within the current versus voltage plot
highlighting on the current versus voltage plot a specific curve of the overlapping switching cycle curves associated with the point 
With respect to claim 1, DPOPWR NPL discloses:
A method for a test and measurement instrument of verifying operation of a switching device (Page 1, paragraph 1 states, “DPOPWR is power measurement and analysis software that runs of DPO7000 and DPO/DSA70000 series oscilloscopes. DPOPWR allows you to acquire, measure, and analyze various switching power supply signals at different test points.” (emphasis mine
acquiring, by the test and measurement instrument, from the switching device, a switching voltage and a switching current via a voltage probe and a current probe, respectively, for a plurality of switching cycles of the switching device (See page 96 for figure 57 and item 6., which states, “Follow the connection combinations of the voltage and current probe at the primary or the main winding at the secondary or the other windings … The voltage probe should be connected in such a way that the voltage is read as positive when the current rises.” One of ordinary skill in the art understands that the current and voltage probes are used to acquire switching current and switching voltage, respectively. The exact phrase, “switching current,” is explicitly mentioned on pages 51, 55, and 212. The exact phrase, “switching voltage,” is explicitly mentioned on pages 49 and 57. The concepts of switching current and switching voltage are further shown throughout the entire document, in the form of example plots and accompanying descriptions.)
determining an ON region and an OFF region of a power waveform based on the switching voltage and the switching current (page 39, Under the section entitled, “Hi-Power Finder: Edge Source, a bullet states, “The Switch On and Switch Off portions using the switch voltage and switch current.”)
determining a switching cycle for a current versus voltage plot including an ON path and an OFF path based on the ON region and the OFF region for each switching cycle of the switching device based on the power 
plotting the switching cycle curve for each of the switching cycles (obvious in view of functionality provided by DPOPWR software. As discussed above, DPOPWR figure 7 discloses plotting multiple voltage and current waveforms, as well as analyzing power dissipated in multiple switching cycles across a switching device. See also figure 47 on page 84 and compare to applicant’s figure 4. See also page 211, which explicitly discloses n switching cycles.)
overlapping each of the switching cycle curves on the current versus voltage plot (obvious in view of functionality provided by DPOPWR software; Note SOA Overlay section of pages 16-18, which disclose the purpose of “Plot, view and compare SOA Plots of the device operating at different load conditions. The SOA Overlay utility helps you to overlay 
displaying the current versus voltage plot with the overlapping switching cycle curves (See SOA Overlay functionality described on pages 16-18, as well as SOA Overlay descriptions on pages 87-88; see also figure 4 and figures 47-49) 
indicating a pass or fail status of the switching device based on a mask applied to the current versus voltage plot (Table 7 discloses a mask editor, and pages 36-38 further describes the SOA Mask Editor. Page 38, item 7. states, “The Mask editor identifies the Pass/Fail regions on the SOA plot and displays them in different colors … If the data points fall inside the mask zone, they show in green to indicate pass and if they fall outside the mask zone, they show in red to indicate fail.”)
receiving a selection from a user of a point within the current versus voltage plot (obvious in view of functionality provided by DPOPWR software; Page 1, paragraph 1 states, “DPOPWR allows you to acquire, measure, and analyze various switching power supply signals at different test points.” (emphasis mine). Page 37, item 3. states, “Click the mouse and select the exact points that identify the mask polygon …” Page 84, items 4.-5. state, “The Cursor Linkage allows you to locate the point in a SOA plot to the time domain waveform and link the data index of the waveform … Select the Dot connect option in the SOA Plot to connect all 
highlighting on the current versus voltage plot a specific curve of the overlapping switching cycle curves associated with the point (obvious in view of functionality provided by DPOPWR software; curve can be highlighted by placing cursor on it, or using various user interface controls in the software to either toggle on or select a specific curve. See, for example, page 98, item 3., which states, “Use the cursor buttons to place the cursor on the maximum flux density curve.” See also page 100, item 3., which states, “Click the View Plot option to view the Magnetics curve plot.” See also page 102, item 2., which states, “The application displays the B-H Curve plot …” See also page 145, item 7., which states, “Click Single to display the results in a B-H Curve format.” Furthermore, please note page 219, paragraph 2, which states, “You can select a specific section of the waveform on the live signal by providing inputs for high and low levels in terms of percentage and absolute value of voltage and current.” The selection of a specific section of a waveform can also be construed as a form of highlighting.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of DPOPWR NPL into the invention of AAPA. The motivation for the skilled artisan in doing so is to gain the benefit of analyzing switching loss using a versatile software tool. The applicant’s claimed invention appears to be nothing more than describing a use case of 

With respect to claim 4, AAPA, as modified, discloses:
calculating a switching loss value of the specific curve (obvious in view of varied and dynamic functionality of DPOPWR software, as described above; see “switching loss” teachings on pages 47-55, 141, 147, 174, 200, and 211. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.) 

With respect to claim 5, AAPA, as modified, discloses:
displaying in a first window of the display the current versus voltage plot; and displaying in a second window of the display the power waveform generated from the switching voltage and the switching current (obvious in view of varied and dynamic functionality of DPOPWR software, as described above; see multiple figures throughout DPOPWR NPL that show the display of multiple plots in multiple windows (Figure 47 shows an example current versus voltage plot and figure 81 shows an example power waveform plot). As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)

With respect to claim 6, 
receiving an input to display only a portion of the plurality of switching cycles; and displaying in response to the input only the portion of the plurality of switching cycles (obvious in view of varied and dynamic functionality of DPOPWR software, as described above; DPOPWR NPL discloses multiple input options and also multiple display options (See, for example, Tables 1, 3, 6-7, 9-10 and Source Configuration Panel shown in figure 5). The claimed limitation can be performed by choosing among the different options available to the software. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)

With respect to claim 7, AAPA, as modified, discloses:
wherein plotting the switching current versus the switching voltage for each of the switching cycles includes plotting an ON path of each switching cycle and plotting an OFF path of each switching cycle, such that an eye is formed on the current versus voltage plot, and wherein the mask defines an area within the eye that indicates switching loss limits for the switching device (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. As discussed above, DPOPWR NPL teaches the concepts of plotting, switching current, switching voltage, ON and OFF, switching cycles, and masks. The claimed “such that an eye is formed” is a data and use-case driven example that is encompassed by the varied and dynamic functionality of the DPOPWR software. Different applications that can be performed by 

Claim 8 is similar to claim 1 above and is rejected for similar reasons.

Claim 10 is similar to claim 5 above and is rejected for similar reasons.

With respect to claim 11, AAPA, as modified, discloses:
wherein the controller is further structured to calculate a switching loss value of the specific curve and cause the switching loss value to be displayed to the user via the display (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. Switching loss was described above, and oscilloscope disclosed by DPOPWR NPL provides the display. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)

With respect to claim 13, AAPA, as modified, discloses:
an input unit structured to receive a selection from the user of a subset of the plurality of switching cycles, and wherein the controller is structured to cause only the subset of the plurality of switching cycles to be plotted on the current vs voltage plot, in response to the selection (obvious in view of 

With respect to claim 14, AAPA, as modified, discloses:
wherein the controller is structured to indicate a pass or fail status of the device under test based on a mask applied to the current versus voltage plot (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. DPOPWR NPL discloses masks and pass/fail status, as discussed above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)

Claim 15 is similar to claim 1 above and is rejected for similar reasons.

With respect to claim 16, AAPA, as modified, discloses:
wherein the switching loss value is a first switching loss value, and wherein the instructions, when executed by the test and measurement instrument further cause the test and measurement instrument to: (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. DPOPWR NPL discloses switching loss, as 
receive additional input from the user indicating that the user would like to view an adjacent curve associated with an adjacent switching cycle that is adjacent in time to the specific switching cycle (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. Table 20 of DPOPWR discloses selecting time-related measurements, such as “Clock Period,” and as discussed above, page 211 discloses multiple n switching cycles from T1 – Tn.; As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
calculate a second switching loss value of the adjacent curve (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. DPOPWR NPL discloses multiple switching loss values for multiple switching cycles (See, for example, description on page 211). As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
output a graphical depiction of the adjacent curve and the second switching loss value to the display for presentation to the user to enable the user to evaluate a switching loss of the adjacent switching cycle (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. As described above, DPOPWR NPL accounts for depicting multiple graphical depictions of a wide variety of data. As 

With respect to claim 17, AAPA, as modified, discloses:
wherein the instructions, when executed by the test and measurement instrument, further cause the test and measurement instrument to: (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. Various user options were discussed with respect to DPOPWR NPL above. The claimed limitations can all be performed based on which options are selected. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
receive additional input from the user indicating that the user would like to analyze a selected group of the plurality of switching cycles (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
update the current versus voltage plot to include only those curves associated with the selected group (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
output a graphical depiction of the updated current versus voltage plot to the display for presentation to the user to enable the user to evaluate a 

With respect to claim 19, AAPA, as modified, discloses:
wherein the voltage versus current plot enables the user to identify a switching transient or a negative current region associated with the plurality of switching cycles (DPOPWR NPL page 57 states, “If you have selected the P-channel device, the switching voltage and current is negative …” DPOPWR NPL page 69 states, “Check the results on the oscilloscope with reference to the plot to display the negative or positive pulse width and time.” Negative values further disclosed throughout the disclosure of DPOPWR NPL.)

With respect to claim 20, AAPA, as modified, discloses:
wherein the instructions, when executed by the test and measurement instrument, further cause the test and measurement instrument to: (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
apply a mask to the current versus voltage plot, the mask representing switching loss limits set by the user (obvious in view of varied and 
detect a violation of the mask by at least one curve of the plurality of curves (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. Masks and pass/fail status were discussed above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)
output a fail status for the device under test, in response to detecting the violation of the mask (obvious in view of varied and dynamic functionality of DPOPWR software, as described above. Masks and pass/fail status were discussed above. As discussed above, using a well-known prior art software tool to perform data analysis is not novel.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, 10-11, 13-17, and 19-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        03/18/21